—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered May 2, 1994, convicting him of rape in the first degree (five counts) and sodomy in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction should be vacated because he was denied his right to a speedy trial pursuant to CPL 30.30 is without merit. The trial court correctly *588concluded that the delays occasioned by the necessity of obtaining blood and saliva samples from the defendant and his two codefendants, performing the genetic tests, and obtaining the written results of those analyses were exceptional circumstances within the meaning of CPL 30.30 (4) (g) (i) (see, People v Washington, 43 NY2d 772, 774).
The trial court properly determined that an audiotape of a telephone call to the 911 emergency number placed by the victim shortly after the incident was admissible as an excited utterance (see, People v Palmer, 237 AD2d 311; People v Lewis, 222 AD2d 1058; see also, People v Brown, 70 NY2d 513). Moreover, the audiotape was properly authenticated (see, People v Ely, 68 NY2d 520, 527-528).
The defendant’s remaining contention is without merit. Miller, J. P., Ritter, Altman and Krausman, JJ., concur.